UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2007. []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 0-50046 KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. (Name of Small Business Issuer in its Charter) NEVADA (State or other jurisdiction of incorporation or organization) 88-0433489 (I.R.S. Employer Identification No.) 5570A KENNEDY ROAD MISSISSAUGA ONTARIO, CANADA L4Z2A9 (Address of principal executive offices, zip code) Issuer’s telephone number, including area code:(905) 568-5220 Check whether the issuer:(1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes [ ] No [ X ] The number of shares outstanding of the issuer's stock, $0.001 par value per share, as of December 18, 2007 was 75,333,319. Transitional Small Business Disclosure Format (check one): Yes [ ]No [X] PART I FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. INTERIM CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2007 (unaudited) (expressed in U.S. dollars) INDEX PAGE Interim Consolidated Balance Sheets 1 - 2 Interim Consolidated Statements of Income and Deficit 3 Interim Consolidated Statements of Cash Flows 4 Notes to the Interim Consolidated Financial Statements 5 - 13 KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. Page 1 INTERIM CONSOLIDATED BALANCE SHEETS (expressed in U.S. dollars) As at Oct 31, 2007 (unaudited) $ As at Jan 31, 2007 (audited) $ ASSETS CURRENT Cash 66,929 22,710 Accounts receivable 184,844 287,701 Inventories (Note 3) 465,566 303,117 Prepaid expenses 226,013 340,210 TOTAL CURRENT ASSETS 943,352 953,738 DEPOSITS ON EQUIPMENT AND PATENTS 312,352 57,342 EQUIPMENT AND PATENTS (Note 5) 957,105 641,178 FUTURE INCOME TAXES (Note 6) 1,087,223 335,958 DEFERRED COSTS (Note 8(b)) 120,337 212,404 ADVANCES TO SHAREHOLDER (Note 4) 53,601 - 3,473,970 2,200,620 APPROVED ON BEHALF OF THE BOARD: ,Director ,Director The accompanying notes are an integral part of these interim consolidated financial statements. KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. Page 2 INTERIM CONSOLIDATED BALANCE SHEETS (expressed in U.S. dollars) As at Oct 31, 2007 (unaudited) $ As at Jan 31, 2007 (audited) $ LIABILITIES CURRENT Accounts payable and accrued liabilities 1,081,944 1,062,297 Current portion of capital lease obligation (Note 7) 18,542 55,804 TOTAL CURRENT LIABILITIES 1,100,486 1,118,101 ADVANCES FROM SHAREHOLDER (Note 4) - 87,053 CAPITAL LEASE OBLIGATION (Note 7) - 207 1,100,486 1,205,361 SHAREHOLDERS' EQUITY CAPITAL STOCK(Note 8) Preferred stock, $0.001 par value, 25,000,000 shares authorized and none issued and outstanding Common stock, $0.001 par value, 175,000,000 shares authorized and 75,333,319 shares issued and outstanding 75,333 42,066 ADDITIONAL PAID-IN CAPITAL (Note 8) 4,958,281 729,098 SUBSCRIPTIONS RECEIVABLE (Note 8) (2,730,000 ) - SHARES TO BE ISSUED (Note 8) - 826,485 ACCUMULATED COMPREHENSIVE INCOME (Note 8) 551,669 51,031 WARRANTS (Note 9) 1,149,000 - (DEFICIT) (Note 8) (1,630,799 ) (653,421 ) 2,373,484 995,259 3,473,970 2,200,620 The accompanying notes are an integral part of these interim consolidated financial statements. KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. Page 3 INTERIM CONSOLIDATED STATEMENTS OF INCOME AND DEFICIT (unaudited) (expressed in U.S. dollars) Three Months Ended Oct 31, Nine Months Ended Oct 31, $ 2007 $ 2006 $ 2007 $ 2006 SALES 1,377,478 1,688,891 3,893,884 4,704,503 COST OF SALES Inventories, beginning of period 471,790 437,701 303,117 452,055 Purchases 1,012,618 1,314,877 3,073,041 3,736,355 1,484,408 1,752,578 3,376,158 4,188,410 Less:Inventories, end of period 465,566 353,099 465,566 353,099 1,018,842 1,399,479 2,910,592 3,835,311 GROSS MARGIN 358,636 289,412 983,292 869,192 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES (Schedule) 1,044,383 478,703 2,552,792 1,688,822 (Loss) before income taxes (685,747 ) (189,291 ) (1,569,500 ) (819,630 ) Income taxes – future (Note 6) (267,934 ) (74,373 ) (592,122 ) (266,384 ) NET (LOSS) FOR THE PERIOD (417,813 ) (114,918 ) (977,378 ) (553,246 ) (DEFICIT), beginning of period (Note 8) (1,212,986 ) (355,346 ) (653,421 ) 82,982 (DEFICIT), end of period (Note 8) (1,630,799 ) (470,264 ) (1,630,799 ) (470,264 ) (LOSS) PER SHARE Basic (0.01 ) (0.00 ) (0.02 ) (0.01 ) Diluted (0.01 ) (0.00 ) (0.02 ) (0.01 ) Weighted average number of common shares 64,304,515 41,933,926 58,576,726 38,869,780 The accompanying notes are an integral part of these interim consolidated financial statements. KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. Page 4 INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTH PERIODS ENDED OCTOBER 31 (unaudited) (expressed in U.S. dollars) $ 2007 $ 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) for the period (977,378 ) (553,246 ) Adjustments for: Amortization 104,948 68,115 Shares issued for services provided 6,500 91,698 Future income taxes (592,122 ) (266,384 ) (1,458,052 ) (659,817 ) Changes in non-cash working capital: Decrease (increase) in accounts receivable 151,502 (209,015 ) (Increase) decrease in inventories (76,722 ) 104,760 (Increase) in research and development tax credits receivable - (66,434 ) Decrease (Increase) in prepaid expenses 172,668 (131,665 ) (Decrease) increase in accounts payable and accrued liabilities (210,821 ) 659,337 36,627 356,983 Cash flows from operating activities (1,421,425 ) (302,834 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of capital stock 700,000 - Exercise of warrants 1,270,000 - (Decrease) in capital lease obligation (44,719 ) (38,422 ) (Decrease) increase in advances from shareholders (141,430 ) 140,461 Increase in promissory note payable - 141,580 Cash flows from financing activities 1,783,851 243,619 CASH FLOWS FROM INVESTING ACTIVITIES Decrease in advances to shareholders - 51,350 Purchase of equipment and patents (242,372 ) (232,359 ) Deposits on equipment and patents (210,243 ) 145,404 Cash flows from investing activities (452,615 ) (35,605 ) EFFECT OF EXCHANGE RATE CHANGES ON CASH 134,408 (5,501 ) Increase (decrease) in cash 44,219 (100,321 ) Cash, beginning of period 22,710 126,727 Cash, end of period 66,929 26,406 SUPPLEMENTAL INFORMATION: Interest paid 5,047 17,874 Income taxes paid - - Issuance of common stock- subscriptions receivable 2,730,000 - The accompanying notes are an integral part of these interim consolidated financial statements. KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. Page 5 NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2007 (unaudited) (expressed in U.S. dollars) 1.DESCRIPTION OF THE BUSINESS KMA Global Solutions International, Inc. (“KMA International” or the “Company”) is engaged in the supply of Electronic Article Surveillance (“EAS”) solutions, focusing on providing customized solutions in the apparel, multi media, sporting goods, food and pharmaceutical industries. 2.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the requirements of item 310 (b) of Regulation S-B. Accordingly, certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. The consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments), which, in the opinion of management, are necessary for a fair presentation of the results for the periods presented. There have been no significant changes of accounting policy since January 31, 2007. The results from operations for the period may not be indicative of the results expected for the full fiscal year or any future period. 3.INVENTORIES October 31, 2007 $ January 31, 2007 $ Finished goods 265,048 117,702 Raw materials 200,518 185,415 465,566 303,117 4.ADVANCES TO (FROM) SHAREHOLDERS Advances to (from) shareholders are non-interest bearing, are unsecured and have no fixed terms of repayment. Continued… KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. Page 6 NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2007 (unaudited) (expressed in U.S. dollars) 5.EQUIPMENT AND PATENTS Cost $ Accumulated Amortization $ October 31, 2007 Net $ Equipment 1,264,076 654,589 609,487 Equipment under capital lease 201,330 52,010 149,320 Patents 101,124 28,337 72,787 Computer equipment 79,549 34,692 44,857 Leasehold improvements 75,339 11,078 64,261 Office furniture 20,941 4,548 16,393 1,742,359 785,254 957,105 Cost $ Accumulated Amortization $ January 31, 2007 Net $ Equipment 892,915 460,364 432,551 Equipment under capital lease 161,594 29,626 131,968 Patents 81,166 19,049 62,117 Computer equipment 36,379 24,549 11,830 Office furniture 4,720 2,008 2,712 1,176,774 535,596 641,178 6.INCOME TAXES The reconciliation of the income tax provision, calculated using the combined Canadian federal and provincial statutory income tax rate with the income tax provision in the consolidated financial statements, is as follows: October 31, 2007 $ October 31, 2006 $ Income tax provision at combined Canadian federal and provincial statutory rate of 36.12% (2006 - 36.12%) (566,903 ) (296,050 ) Increase due to: Change in statutory tax rate - 24,543 Other (25,219 ) 5,123 (592,122 ) (266,384 ) Continued… KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. Page 7 NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2007 (unaudited) (expressed in U.S. dollars) 6.INCOME TAXES (Continued) Significant components of the Company’s future income tax assets and liabilities are as follows: October 31, 2007 $ January 31, 2007 $ Future income tax assets: Losses carried forward 1,172,948 411,800 Future income tax liabilities: Equipment and patents (85,725 ) (75,842 ) Future tax asset 1,087,223 335,958 7.OBLIGATIONS UNDER CAPITAL LEASE The Company has entered into a leasing agreement for equipment dated March 15, 2005.The lease bears an effective rate of interest of 13.8% per annum, requires monthly payments of $5,893 Canadian dollars, and is secured by the equipment.The remaining amount of $18,542 is due within one year. Continued… KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. Page 8 NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2007 (unaudited) (expressed in U.S. dollars) 8.SHAREHOLDERS’ EQUITY Continuity of Shareholders’ Equity – KMA Global Solutions Inc. (“KMA Canada”) prior to reverse merger Common Shares $ Par Value $ Additional Paid-in Capital $ Comp. Income $ Accumulated Earnings $ January 31, 2006 32,136,800 - 461,901 43,547 82,982 Issuance of shares for consulting services 408,000 - 52,173 - - Issuance of shares for finder’s fee 1,700,000 - 217,391 - - March 15, 2006 34,244,800 - 731,465 43,547 82,982 Continuity of Shareholders’ Equity - KMA Global Solutions International, Inc. Common Shares $ Par Value $ Additional Paid-in Capital $ Comp. Income $ Accumulated Earnings/ (losses) $ January 31, 2006 4,920,250 4,920 166,421 - (171,341 ) Retired to treasury (4,225,427 ) (4,225 ) 4,225 - - 17:1 share split 11,117,168 11,117 (11,117 ) - - Issuance of shares in reverse merger 34,244,800 34,245 525,878 43,547 82,982 Accumulated deficit acquired in reverse merger - 171,341 Retirement of shares (5,344,800 ) (5,345 ) 5,345 - - Issuance of replacement shares 1,179,000 1,179 (1,179 ) - - Currency translation adjustment - - - 4,601 - Issuance of shares for investor relations services 25,000 25 11,025 - - Issuance of shares for consulting services 150,000 150 28,500 - - Net loss January 31, 2007 - (736,403 ) January 31, 2007 42,065,991 42,066 729,098 48,148 (653,421 ) Continued… KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. Page 9 NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2007 (unaudited) (expressed in U.S. dollars) 8.SHAREHOLDERS’ EQUITY (Continued) Continuity of Shareholders’ Equity - KMA Global Solutions International, Inc. Common Shares $ Par Value $ Additional Paid-in Capital $ Subscriptions Receivable $ Comp. Income $ Accumulated losses $ Issuance of shares for financing, net 10,000,000 10,000 965,000 - 2,883 - Warrant valuation allocation - - (346,000 ) - - - Issuance of shares for agent fees 1,000,000 1,000 - Issuance of agent warrants on financing - - (90,000 ) - - - Issuance of shares for consulting services 1,867,328 1,867 337,133 - - - Warrants exercised 3,850,000 3,850 746,900 - - - Warrant valuation allocation - - 188,610 - - - Warrants exercised 7,150,000 7,150 1,387,150 (930,000 ) - - Warrant valuation allocation - - 247,390 - - - Issuance of shares 8,000,000 8,000 1,942,000 (1,800,000 ) - - Issuance of shares for agent fees 1,400,000 1,400 - Warrant valuation allocation - - (1,149,000 ) - - - Currency translation adjustment - 500,638 - Net loss October 31, 2007 - (977,378 ) 75,333,319 75,333 4,958,281 (2,730,000 ) 551,669 (1,630,799 ) During the period ended October 31, 2007, the following transactions occurred: (a) On February 15, 2006, KMA Canada issued 120,000 common shares (408,000 post split reorganization common shares) with a deemed value of Cdn $0.50 per share in exchange for services rendered by a group of consultants of KMA Canada. (b) On February 28, 2006, KMA Canada issued 500,000 common shares (1,700,000 post split reorganization common shares) with a deemed value of Cdn $0.50 per share as an advance on finders fees in relation to a planned equity financing.The advance was reflected as a deferred cost until such time as the planned equity financing is completed.During the nine month period ended October 31, 2007, $130,000 was recognized as a cost of issue. (c) On March 1, 2006, pursuant to a resolution of the Board of Directors, the issued and outstanding common shares of KMA Canada were subject to a reverse stock split at a ratio of five (5) shares to one (1), reducing the number of shares outstanding from 10,072,000 to 2,014,400 (34,244,800 post split reorganization common shares). KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. Page 10 NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2007 (unaudited) (expressed in U.S. dollars) 8.SHAREHOLDERS’ EQUITY (Continued) (d) KMA Canada and KMA International, a corporation organized under the laws of the State of Nevada entered into an acquisition agreement dated March 15, 2006.Pursuant to the terms of the agreement and upon the completion of satisfactory due diligence and receipt of applicable regulatory and shareholder approvals, KMA International acquired 100% of the outstanding shares of the capital stock of KMA Canada in exchange for 34,244,800 post split reorganization common shares.(34,244,800 post split reorganization shares being the aggregate of 28,900,000 owned by KMA LLC and 5,344,800 owned by KMA Canada shareholders.)Pursuant to an agreement between the KMA Canada shareholders and KMA International, the shares in KMA International owned by the KMA Canada shareholders were retired to treasury and cancelled and the KMA Canada shareholders received 1,179,000 post split reorganization shares. KMA International is the surviving corporation as a result of a merger transaction with Espo’s, Ltd., a corporation formed under the laws of the State of New York.The merger occurred March 15, 2006.At the time of the merger transaction, Espo’s, Ltd. was a non-SEC reporting corporation.As a result of the merger and acquisition transactions the former shareholders of Espo’s, Ltd. hold 11,811,991 or 28.2% of the post split reorganization common shares of KMA International.Pursuant to the merger agreement, the remaining 71,832,259 post split reorganization shares (4,225,427 pre split reorganization shares), held by individuals that were former shareholders of Espo’s, were retired to treasury effective March 15, 2006 and cancelled on May 19, 2006. The terms of the merger transaction and the acquisition agreement provided that the mind and management of KMA International would be replaced by the officers and directors of KMA Canada and having had no significant business activity for a number of years, upon the effective time of the acquisition, KMA International adopted the business plan of KMA Canada.The transaction was therefore accounted for as a reverse acquisition with KMA Canada as the acquiring party and KMA International as the acquired party, in substance, a reorganization of KMA Canada.Generally accepted accounting principles in the United States of America require, among other considerations, that a company whose stockholders retain a majority interest in a business combination be treated as the acquirer for accounting purposes.Accordingly, the results of operations for the periods prior to the combination are those of KMA Canada. (e) On June 16, 2006, KMA International issued 25,000 common shares with a deemed value of Cdn $0.50 per share in exchange for investor relation services provided by a consulting company for KMA International. (f) On October 20, 2006, KMA International issued 150,000 common shares with a deemed value of USD $0.19 per share in exchange for consulting services. KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. Page 11 NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2007 (unaudited) (expressed in U.S. dollars) 8.SHAREHOLDERS’ EQUITY (Continued) (g) On December 12, 2006, KMA International agreed to issue 360,000 common shares at USD $0.15 per share with piggyback registration rights in exchange for consulting services. (h) On December 12, 2006, KMA International agreed to issue 300,000 common shares at USD $0.15 per share with piggyback registration rights in exchange for consulting services. (i) On January 19, 2007, KMA International agreed to issue 1,000,000 common shares at$0.20 per share with piggyback registration rights in exchange for consulting services. (j) On January 31, 2007, KMA International issued 207,328 common shares for consulting services.The shares were valued as follows; 71,429 common shares at $0.14 per share, 59,701 common shares at $0.17 per share, 57,471 common shares at $0.17 per share and 18,727 common shares at $0.53 per share. (k) On January 31, 2007, a group of investors agreed to purchase 10,000,000 shares of the company’s common stock at a price of USD $0.10 per share.The total purchase price of$1,000,000 was paid to KMA International as follows: (i) $500,000 payable upon closing and (ii) $500,000 payable within 30 days of the effective date of the Registration Statement. The agreement includes 10,000,000 Warrants issued to the investors, which shall be exercisable only within 2 years of the effective date of the Registration Statement, at an exercise price of $0.20 per share. Upon closing, the Agent was paid a fee of 10% of the gross value received or 1,000,000 common shares, together with Warrants exercisable within 2 years of the effective date of the Registration Statement, at an exercise price of$0.20 per share.The shares of common stock were registered on March 12, 2007. (l) During the nine month period ended October 31, 2007, KMA International issued 11,000,000 common shares pursuant to the exercise of warrants at an exercise price of $0.20 per share.The company received $1,270,000 and $930,000 has been recorded as a subscription receivable at October 31, 2007. (m) On September 21, 2007, KMA International agreed to issue 8,000,000 shares of common stock at $0.25 per share in connection with a private offering. The purchase price of the shares is $2,000,000 which will be paid as follows: (i) $200,000 shall be due upon the filing of the registration statement; (ii)a payment of $600,000 shall be due 60 days after the effective date of the registration statement; (iii) an additional payment of $600,000 shall be due 90 days after the effective date of the registration statement; and (iv) a final payment is due 120 days after the effective date of the registration statement. As of October 31,2007, the company received $200,000 and recorded $1,800,000 as a subscription receivable.The purchasers of the shares also will receive warrants to acquire an additional 8,000,000 shares of common stock at an exercise price of $0.30 per share for a period of 2 years.The agent for the investors received a fee of 1,400,000 shares of common stock at $0.43 per share and warrants to acquire 1,400,000 of common stock at an exercise price of $0.30 per share for a period of 2 years. KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. Page 12 NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2007 (unaudited) (expressed in U.S. dollars) 9.WARRANTS Warrant transactions during the periods were as follows: October 31, 2007 October 31, 2006 Number of warrants Weighted Average Exercise Price $ Number of warrants Weighted Average Exercise Price $ Balance, January 31, 2007 - Granted, privateplacement 10,000,000 0.20 - - Granted, agent warrants as share issue costs 1,000,000 0.20 - - Warrants exercised (11,000,000 ) 0.20 - - Granted, private placement 8,000,000 0.30 - - Granted, agent warrants as share issue costs 1,400,000 0.30 - - Balance, end of period 9,400,000 0.30 - - At October 31, 2007, outstanding and exercisable warrants to acquire common shares of the Company were as follows: Number of Warrants Exercise Price Expiry Date Fair Value $ $ 9,400,000 0.30 September 21, 2009 1,149,000 The fair value of these warrants was estimated using the Black-Scholes option model with the following assumptions: dividend yield 0%, expected volatility of 100%, risk-free interest rate of 4.1% and an expected life of two years.The fair value assigned to these warrants during the period was $1,149,000. As at October 31, 2007, the intrinsic value of the warrants was $0.04 per share. KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. Page 13 NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2007 (unaudited) (expressed in U.S. dollars) 10.COMMITMENTS (a) The Company is committed to minimum annual rentals under a long-term lease for premises which expires October 31, 2008. Minimum rental commitments remaining under this lease approximate $122,049 which are due within one year. The Company is also responsible for common area costs. (b) The Company has entered into various vehicle leases and has accounted for them as operating leases.Obligations due approximate $57,648 including $44,259 within one year and $13,389 due in 2009. (c) The Company is committed to minimum annual rentals under a long-term lease for premises which expires March 14, 2010.Minimum rental commitments remaining under this lease approximate $231,759 including $86,909 due within one year, $86,909 due in 2009 and $57,941 due in 2010. 11.FINANCIAL INSTRUMENTS Fair Value Generally accepted accounting principles in the United States require that the Company disclose information about the fair value of its financial assets and liabilities.Fair value estimates are made at the balance sheet date, based on relevant market information and information about the financial instrument.These estimates are subjective in nature and involve uncertainties in significant matters of judgment and therefore cannot be determined with precision.Changes in assumptions could significantly affect these estimates. The carrying amounts for cash, accounts receivable and accounts payable and accrued liabilities on the balance sheet approximate fair value because of the limited term of these instruments. Foreign Exchange Risk Certain of the Company's sales and expenses are incurred in Canadian and Hong Kong currency and are therefore subject to gains and losses due to fluctuations in that currency. Credit Risk The Company is exposed, in its normal course of business, to credit risk from its customers. No one single party accounts for a significant balance of accounts receivable. Interest Rate Risk The Company has interest-bearing borrowings for which general rate fluctuations apply. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Unless otherwise indicated or the context otherwise requires, all references to the "Company," "we," "us" or "our" and similar terms refer to KMA Global Solutions International, Inc. and its subsidiaries. The information contained in this report on Form 10-QSB and in other public statements by the Company and Company officers or directors includes or may contain certain "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. All statements other than statements of historical facts included or incorporated by reference in this report, including, without limitation, statements regarding our future financial position, business strategy, budgets, projected revenues, projected costs and plans and objective of management for future operations, are forward-looking statements. Forward-looking statements generally can be identified by the use of forward-looking terminology such as "may," "will," "expect," "intend," "project," "estimate," "anticipate," or "believe" or the negative thereof or any variation thereon or similar terminology. Such forward-looking statements are made based on management's beliefs, as well as assumptions made by, and information currently available to, management pursuant to the "safe-harbor" provisions of the Private Securities Litigation Reform Act of 1995. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we can give no assurance that such expectations will prove to have been correct. Such statements are not guarantees of future performance or events and are subject to known and unknown risks and uncertainties that could cause the Company's actual results, events or financial positions to differ materially from those included within the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date made. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by these cautionary statements. Except as required by law, we undertake no obligation to disclose any revision to these forward-looking statements to reflect events or circumstances after the date made, changes in internal estimates or expectations, or the occurrence of unanticipated events. Item 2.
